NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 31 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAMADOU PATHE DIALLO,                           No.    19-72049

                Petitioner,                     Agency No. A215-671-007

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 13, 2020**
                                 Pasadena, California

Before: O’SCANNLAIN, CALLAHAN, and COLLINS, Circuit Judges.

      Mamadou Diallo petitions for review of the Board of Immigration Appeals’

(BIA’s) denial of his application for asylum, withholding of removal, and relief

under the Convention Against Torture (CAT). The facts are known to the parties, so

we do not repeat them here.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         I

      During his asylum interview, Diallo claimed that he was able to avoid

detection at the airport because the police were not expecting him to leave the

country through the airport, his parents arranged for someone to assist him at the

airport, he traveled at night, and there were no cameras capable of finding him.

However, he later told the immigration judge that the reason he evaded capture was

that he had help from a smuggler who bribed the police at the airport. Substantial

evidence supports the BIA’s finding that Diallo’s explanation was inconsistent. See

Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014).

      Diallo does not challenge the finding that his story of how he escaped from a

hospital was not credible. Therefore, he has waived any argument against it. See

United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005).

      Because substantial evidence supports the BIA’s determination that Diallo

was not credible, he has not met his burden of proof that he is eligible for either

asylum, see 8 U.S.C. § 1158(b)(1)(B), or withholding of removal, see id.

§ 1231(b)(3)(C).

      Diallo does not challenge the determination that he is otherwise ineligible for

CAT relief. Accordingly, such argument is waived. Kama, 394 F.3d at 1238.

                                         II

      Diallo challenges other decisions made by the immigration judge. However,



                                         2
because such decisions were not addressed by the BIA, they are outside the scope of

our review. See Maldonado v. Lynch, 786 F.3d 1155, 1160 (9th Cir. 2015) (en banc).

      PETITION DENIED.




                                        3